Citation Nr: 0417557	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  03-15 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased disability evaluation for 
unstable lumbosacral spine with pseudoarthritis,  currently 
evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel




INTRODUCTION

The veteran had active military service from August 1951 to 
August 1953.

The present case comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  At present, this appeal is 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the appellant if further 
action is required on his part.

Lastly, following the veteran's request for a hearing on 
appeal before a Veterans Law Judge (VLJ) at the RO in the May 
2003 substantive appeal, the veteran was scheduled to present 
testimony before a traveling VLJ on June 15, 2004.  However, 
a June 15, 2004 VA form 21-4138 (Statement in Support of 
Claim) with attachment indicates that the veteran desired to 
withdraw his request for a hearing before a traveling VLJ.  
As the record does not contain further indication that the 
veteran has submitted additional requests for a hearing, the 
veteran's May 2003 request for a hearing on appeal is 
withdrawn.  See 38 C.F.R. § 20.704 (2003).


REMAND

Pursuant to the Veterans Claims Assistance Act (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), see 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), VA 
first has a duty to notify the appellant and the accredited 
representative of any information and evidence necessary to 
substantiate his/her claims for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b).  
Furthermore, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claims, 
although the ultimate responsibility for furnishing evidence 
rests with the appellant.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c).

In the present case, the Board finds that the VA's redefined 
duty to assist a claimant, as set forth in the VCAA, has not 
been fulfilled regarding the issue of entitlement to an 
increased disability evaluation for unstable lumbosacral 
spine with pseudoarthritis,  currently evaluated as 40 
percent disabling.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) and Charles v. Principi, 16 Vet. App. 370 (2002).  

Effective September 23, 2002, VA revised the criteria for 
diagnosing and evaluating intervertebral disc syndrome.  See 
67 Fed. Reg. 54,345 (Aug. 22, 2002).  In addition, effective 
September 26, 2003, VA revised the criteria for evaluating 
general diseases and injuries of the spine.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003).  At that time, VA also reiterated the 
changes to Diagnostic Code 5293 (now reclassified as 
Diagnostic Code 5243) for intervertebral disc syndrome.  Upon 
review of the evidentiary record, the Board notes that it 
does not appear that the veteran has been notified of these 
regulatory changes.

In addition, the Board notes that the veteran was last 
examined by VA in November 2002.  However, this examination 
report did not take into consideration and/or provide 
objective medical findings relevant to the new criteria for 
evaluating general diseases and injuries of the spine.  As 
such, the November 2002 examination is not appropriate for 
rating purposes as it does not accurately reflect the current 
level of severity of the veteran's back disability, which can 
be evaluated under both the old and the new criteria for back 
disabilities.  See Wanner v. Principi, 17 Vet. App. 4 (2003); 
DeSousa v. Gober, 10 Vet. App. 461 (1997); 38 U.S.C.A. § 
5110(g) (West 2002).  If the medical evidence of record is 
insufficient, or, in the opinion of the Board, of doubtful 
weight or credibility, the Board is always free to supplement 
the record by seeking an advisory opinion, ordering a medical 
examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  
However, it is not free to substitute its own judgment for 
that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  Accordingly, in order to afford the veteran 
due process of law, the veteran should be scheduled to 
undergo a VA examination in order to assess the current level 
of severity of his service-connected unstable lumbosacral 
spine with pseudoarthritis, taking into consideration both 
the old and new criteria for evaluating general diseases and 
injuries of the spine.

Furthermore, it appears the veteran has been treated for his 
disability at the Decatur VA Medical Center (VAMC), per a 
June 2004 VA form 21-4138 (Statement in Support of Claim), 
and possibly by private health care providers.  However, 
there is no indication in the claims file that the Decatur 
VAMC records have been obtained or are contained within the 
claims file, in spite the fact that the RO noted these 
records in the March 2003 and July 2003 supplemental 
statements of the case.  As such, the RO should assist the 
appellant in obtaining any additional available VA and 
private medical records that may be identified as relevant to 
the claim on appeal.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
request that he provide a list of the 
names and addresses of all doctors and 
medical care facilities (hospitals, HMOs, 
etc.) who have treated him, and who 
possess records relevant to the service-
connected unstable lumbosacral spine with 
pseudoarthritis since October 2002 (the 
date of receipt of claim) to the present.  
Provide the veteran with release forms 
and ask that a copy be signed and 
returned for each health care provider 
identified and whose treatment records 
are not already contained within the 
claims file.  When the veteran responds, 
obtain records from each health care 
provider he identifies (except where VA 
has already made reasonable efforts to 
obtain the records from a particular 
provider).  If these records cannot be 
obtained and there is no affirmative 
evidence that they do not exist, inform 
the veteran of the records that the RO 
was unable to obtain, including what 
efforts were made to obtain them.  Also 
inform the veteran that adjudication of 
the claim will be continued without these 
records unless he is able to submit them.  
Allow an appropriate period of time 
within which to respond.  Furthermore, 
the veteran should be specifically 
informed as to what portion of evidence 
he is required/expected to submit, and 
which portion of the evidence the VA 
would attempt to obtain in order to 
assist the veteran in substantiating the 
claim, per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 
370 (2002).

2.  The RO should request that the 
veteran provide information as to the 
dates of any recent treatment at any VAMC 
relevant to the issue of entitlement to 
an increased disability evaluation for 
unstable lumbosacral spine with 
pseudoarthritis.  All identified 
treatment records from any reported VAMC 
dated from October 2002 to the present 
which are not already contained within 
the claims file should be obtained and 
associated with the claims file.  
Additionally, the RO should specifically 
request and obtain any relevant treatment 
records from the Decatur VAMC dated from 
October 2002 to the present, per the 
veteran's June 2004 VA form 21-4138 
(Statement in Support of Claim).  If the 
search for the above records has negative 
results, the claims file must be properly 
documented with information obtained from 
the VA facility(ies).  Furthermore, the 
veteran should be specifically informed 
as to what portion of the evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
veteran in substantiating the claim.  Per 
38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

3.  Only after the development described 
above has been completed, the RO should 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded orthopedic and neurological 
examinations, by appropriate specialists, 
to evaluate the severity of his service-
connected unstable lumbosacral spine with 
pseudoarthritis.  The claims folder must 
be made available to and be thoroughly 
reviewed by the examiner(s) in connection 
with the examination.  The examiner(s) 
must indicate in the examination report 
that the claims file was reviewed.  All 
necessary tests and studies should be 
conducted in order to assess the current 
status of the service-connected 
disability, including 1) x-rays studies 
and 2) range of motion studies (with 
specific measurements expressed in 
degrees).  Following a review of the 
veteran's medical records and history, 
the examiner(s) should discuss all 
relevant medical evidence/findings 
regarding the service-connected unstable 
lumbosacral spine with pseudoarthritis.  
The examiner(s) must proffer an opinion 
as to the specific extent and severity of 
the appellant's disability, to include a 
complete and detailed discussion of all 
functional limitations associated with 
this disability, including precipitating 
and aggravating factors (i.e., movement 
and activity), effectiveness of any pain 
medication or other treatment for relief 
of pain, functional restrictions from 
pain on motion, the effect the disability 
has upon daily activities, and the degree 
of functional loss of the affected parts, 
if any, due to flare-ups, fatigability, 
incoordination, weakness, and pain on 
movements.  The examiner(s) should 
further address the extent of functional 
impairment attributable to any reported 
pain.  

Furthermore, upon examination of the 
veteran, the examiner(s) should render an 
opinion as to the effect that the 
service-connected unstable lumbosacral 
spine with pseudoarthritis has, if any, 
on his earning capacity.  The examiner(s) 
should render an opinion as to whether 
this disability alone has caused marked 
interference with the veteran's 
employment, or the need for frequent 
periods of hospitalization.  It is 
requested that the VA specialist(s) 
reconcile any contradictory evidence 
regarding the above questions.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

Since the examination is to be conducted 
for compensation rather than for 
treatment purposes, the medical 
specialist(s) should be advised to 
address the functional impairment of the 
appellant's service-connected unstable 
lumbosacral spine with pseudoarthritis, 
in correlation with the applicable 
diagnostic criteria set forth in the VA 
Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4 (2003).  The 
medical specialist(s) must address the 
degree of severity and medical findings 
that specifically correspond to the 
criteria listed in the Rating Schedule 
for limitation of motion of the lumbar 
spine (Diagnostic Code (DC) 5292 as 
effective prior to September 26, 2003), 
sacroiliac injury and weakness (DC 5294 
as effective prior to September 26, 2003, 
and DC 5236 as effective thereafter), 
lumbosacral strain (DC 5295 as effective 
prior to September 26, 2003, and DC 5237 
as effective thereafter), and 
degenerative arthritis of the spine (DC 
5242 as effective September 26, 2003, 
with reference to degenerative arthritis 
DC 5003).

4.  The veteran should be given adequate 
notice of the requested examination, 
which includes advising him of the 
consequences of his failure to report to 
the examination.  If he fails to report 
to the examination, this fact should be 
noted in the claims folder and a copy of 
the scheduling of examination 
notification or refusal to report notice, 
whichever is applicable, should be 
obtained by the RO and associated with 
the claims folder.

5.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination report is deficient in 
any manner or fails to include adequate 
responses to the specific clinical 
findings/opinions requested, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (2003).  Remand 
instructions of the Board are neither 
optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

6.  After completion of the above, the RO 
should readjudicate the appellant's claim 
seeking entitlement to an increased 
disability evaluation for unstable 
lumbosacral spine with pseudoarthritis,  
currently evaluated as 40 percent 
disabling.  The RO must specifically 
consider the criteria listed in the 
Rating Schedule for limitation of motion 
of the lumbar spine DC 5292 as effective 
prior to September 26, 2003), sacroiliac 
injury and weakness (DC 5294 as effective 
prior to September 26, 2003, and DC 5236 
as effective thereafter), lumbosacral 
strain (DC 5295 as effective prior to 
September 26, 2003, and DC 5237 as 
effective thereafter), and degenerative 
arthritis of the spine (DC 5242 as 
effective September 26, 2003, with 
reference to degenerative arthritis DC 
5003).  In addition, the RO should take 
into consideration 38 C.F.R. §§ 4.14, 
4.40, 4.45, 4.59, and the holdings in 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  Furthermore, the RO's 
consideration of referring the service-
connected claim for extraschedular 
evaluations under 38 C.F.R. 
§ 3.321(b)(1) must be documented on 
readjudication.  

7.  If the determination remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




